UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                                11/21/2019
SHADY GABAL                                               :
                                                          :
                                        Plaintiff,        :
                                                          :               18-CV-2236 (VSB)
                      -v-                                 :
                                                          :                     ORDER
SCOUTSEE INC., DENNIS KWON and                            :
TOM KWON                                                  :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        Plaintiff Shady Gabal brings this action seeking compensatory damages, liquidated

damages, prejudgment interest, and attorney’s fees and costs for violations of the Fair Labor

Standards Act (the “FLSA”) and New York Labor Law (the “NYLL”), and breach of contract.

Defendants Scoutsee Inc. and Tom Kwon 1 defaulted on the issue of liability, (Doc. 23), and on

December 19, 2018 I referred the action to Magistrate Judge Ona T. Wang for an inquest on

damages and attorney’s fees, (Doc. 24).

        Before me is Judge Wang’s October 25, 2019 Report and Recommendation, (Doc. 32),

which recommends awarding Plaintiff: $18,589.04 in unpaid wages, $18,589.04 in liquidated

damages, $1,952.28 in breach of contract damages, $3,607.78 in prejudgment interest plus $5.06

per day from June 22, 2019 through the date of judgment, and $5,951.50 in attorney’s fees and

costs; for a total sum of $48,689.64 plus the additional prejudgment interest. (Doc. 32 at 5–13.)

        A district court “may accept, reject, or modify, in whole or in part, the findings or


1
  Defendant Dennis Kwon separately reached a settlement with Plaintiff, which I approved as fair and
reasonable under Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). (Doc. 22.) Therefore, this
Order only applies to Defendants Scoutsee Inc. and Tom Kwon.
recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). “To accept the report

and recommendation of a magistrate, to which no timely objection has been made, a district

court need only satisfy itself that there is no clear error on the face of the record.” Nelson v.

Smith, 618 F. Supp. 1186, 1189 (S.D.N.Y. 1985).

       Here, although the Report and Recommendation provided that “the parties shall have

fourteen (14) days to file written objections to this Report and Recommendation,” (Doc. 32, at

13), neither party has filed an objection, sought an extension of time to file an objection, or

appeared. I have reviewed Judge Wang’s thorough and well-reasoned Report and

Recommendation for clear error and, after careful review, find none. I therefore adopt the

Report and Recommendation in its entirety.

       Accordingly, Plaintiff is awarded a sum of $42,738.14 in unpaid wages, liquidated

damages, and breach of contract damages, and $5,951.50 in attorney’s fees and costs for a total

sum of $48,689.64. Additionally, Plaintiff is awarded pre-judgment interest at a rate of $5.06 per

day from June 22, 2019 through the date of judgment in a sum to be calculated by the Clerk of

Court. Defendants Tom Kwon and Scoutsee Inc. shall be held jointly and severally liable for

these damages.

       The Clerk is respectfully directed to enter judgment for the Plaintiff and close this case.

       SO ORDERED.

Dated: November 21, 2019
       New York, New York

                                                       ______________________
                                                       Vernon S. Broderick
                                                       United States District Judge
